 1   David H. Krieger, Esq.
 2
     Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Henderson, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
 6
     Attorney for Plaintiff, TRAVIS VANOOSTENDORP
 7
                    IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE DISTRICT OF NEVADA
 9
                                           )   Case No. 2:18-cv-02121-RFB-DJA
10   TRAVIS VANOOSTENDORP,                 )
                                           )
11
                                           )
                          Plaintiff,       )
                                           )   STIPULATION AND ORDER
12   v.                                        DISMISSING ACTION WITH
                                           )
                                           )   PREJUDICE AS TO BANK OF
13   EQUIFAX INFORMATION                       AMERICA, N.A. ONLY
                                           )
14   SERVICES, LLC, BANK OF                )
     AMERICA, N.A.,                        )
15
                                           )
                          Defendants.      )
16

17
           Plaintiff TRAVIS VANOOSTENDORP and Defendant, BANK OF
18
     AMERICA, N.A., hereby stipulate and agree that the above-entitled action
19   …
20   …
21   …
22   …
23   …
24   …

25   …

26
                                        Page 1 of 2
27

28
 1   shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2) as to,
 2   and ONLY as to, BANK OF AMERICA, N.A.. Each party shall bear its own
 3   attorney's fees, disbursements, and costs of suit.
 4          Dated:             September 23, 2019

 5    By:                                        By:

 6
      /s/David H. Krieger, Esq.                  /s/ Rex D. Garner, Esq.
      David H. Krieger, Esq.                     Rex D. Garner, Esq.
 7    Nevada Bar No. 9086                        AKERMAN LLP
      HAINES & KRIEGER, LLC                      1635 Village Center Circle
 8
      8985 S. Eastern Avenue                     Suite 200
 9    Suite 350                                  Las Vegas, NV 89134
      Henderson, Nevada 89123                    Attorney for Defendant,
10    Attorney for Plaintiff,                    BANK OF AMERICA, N.A.
11    TRAVIS VANOOSTENDORP

12
                                           ORDER
13
            IT IS SO ORDERED
14
                                             ________________________________
15                                           RICHARD F. BOULWARE, II
                                             ____________________________
                                             UNITED STATES DISTRICT JUDGE
16
                                             UNITED STATES DISTRICT JUDGE
                                             DATED this 24th day of September, 2019.
17
                                             DATED: ____________________
18

19

20

21

22

23

24

25

26
                                           Page 2 of 2
27

28
